plain, speedy, and adequate remedy in the ordinary course of law. NRS
34.170; NRS 34.330. This court has held that the right to appeal is
generally an adequate legal remedy precluding writ relief.     Pan, 120 Nev.
at 224, 88 P.3d at 841.
            Having considered the petition, answer, reply, and appendices
filed in this matter, we conclude that petitioner has not demonstrated that
our intervention by way of extraordinary relief is warranted. Moreover,
petitioner has an adequate legal remedy in the form of an appeal from any
adverse final judgment. Pan, 120 Nev. at 224, 88 P.3d at 841; Smith, 107
Nev. at 677, 818 P.2d at 851. Accordingly, we
            ORDER the petition DENIED.'




                          Gibbons


                                                                        J.
                                            Saitta




cc: Hon. Mark R. Denton, District Judge
     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
     Akerman Senterfitt/Las Vegas
     Eighth District Court Clerk




        'In light of this order, real party in interest's motion to strike
portions of petitioner's reply brief, or in the alternative to file a surreply
brief, is denied as moot.




                                      2